Citation Nr: 0115893	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.


FINDING OF FACT

In March 2001, prior to the promulgation of a decision by the 
Board of Veterans' Appeals (Board), the veteran withdrew his 
appeal concerning a claim for entitlement to VA pension 
benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
claim for entitlement to VA pension benefits have been met 
and the Board lacks jurisdiction over this claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.204 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1998, the RO denied entitlement to VA pension 
benefits.  The veteran perfected a timely substantive appeal 
to the Board.  However, in a March 2001 letter which he 
signed, he indicated his desire to withdraw his appeal from 
consideration, as he has obtained employment.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction (the RO) are set out fully in statute and 
regulations.  "Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a notice of disagreement or substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

The veteran has withdrawn his appeal, in writing.  There 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The veteran having withdrawn his appeal, the claim for 
entitlement to pension benefits is dismissed.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

